Citation Nr: 1642506	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to Department of Veterans' Affairs death benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to December 1973, and died in May 2008.  The appellant is seeking recognition as his surviving spouse for VA death benefit purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board remanded this claim in September 2015 and April 2016.  

While the remands noted that jurisdiction over this matter was subsequently transferred to the RO in Winston-Salem, North Carolina, the jurisdiction appears to have since been returned to the RO in Atlanta.  See April 2016 VA Form 21-6789-E, Deferred Rating Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant, A.D.R., seeks to be recognized as the Veteran's surviving spouse.  

An October 2008 VA administrative decision held that a claimant named E.W. could not be established for VA purposes as the surviving spouse of the Veteran under common law.  A February 2009 VA administrative decision noted that the decision to deny E.W.'s claim for DIC, death pension and accrued benefits, received in November 2008, remained confirmed.  

Because allowance of the appellant's appeal would result in a loss of benefits to E.W., this is a simultaneously contested claim.  38 C.F.R. § 20.3(p) (2015).  Although E.W. is not the appellant, her accredited representative requested a hearing on her behalf.  

The Board's September 2015 remand requested that the Agency of Original Jurisdiction (AOJ) meet all special procedural requirements for simultaneously contested claims set forth at 38 C.F.R. §§ 19.100 -19.102, 20.500-20.504 and VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6 and provide E.W. a hearing as requested.  

The Board remanded the claim in April 2016 to allow E.W. to testify before the Board.  The AOJ was asked to notify the appellant as well as E. W. and their representatives of the date, time and location of the hearing.  It does not appear that the AOJ has done so.  The record before the Board includes correspondence sent to E.W.'s correct address informing her of a September 2016 hearing in Decatur, Georgia.  However, the correspondence used the Veteran's name as the addressee.  VA records also reflect that the "Veteran" cancelled the hearing, although the record before the Board contains no correspondence from E.W. cancelling the hearing.  The record before the Board contains no notice to the appellant of E.W.'s hearing.  See 38 C.F.R. § 21.713 and the Board's April 2016 remand.

The Board also noted that it does not appear that  E.W. has not been provided a copy of the appellant's May 2013 Substantive Appeal.  The Substantive Appeal is relevant to E.W. as it sets forth the appellant's contentions as to her marriage to the Veteran, and therefore contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 C.F.R. § 19.102.  

Thus, the development requested by the Board's prior remands was not fully completed.  A remand by the Board confers on the Veteran (or in this case the appellant), as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow the contested claims procedures of 38 C.F.R. §§ 19.100 -19.102, 20.500-20.504 (2015) and VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6, in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA benefits, in which the contesting parties are the current claimant for recognition (appellant) and interested party E.W.  

This development must include providing E. W. a copy of the appellant's May 2013 Substantive Appeal, as well as any other required action.

2.  Schedule a hearing for E.W. before the Board at the RO.  Pursuant to contested claims procedures, the AOJ must notify E.W., the appellant and their representatives of the date, time, and location of the hearing.  The correspondence to E. W. should be addressed to her name, not the Veteran's.  The AOJ should be sure to provide notification to both parties of the provisions of 38 C.F.R. § 20.713, including with regard to procedures for requesting a change in hearing date in a contested claim.  The AOJ must ensure that all notice is sent to the correct address of record for each party to be contacted.  

3.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


